          Case 1:19-cv-01410-ELH Document 67 Filed 08/10/20 Page 1 of 2
                           THE LAW OFFICES OF
                     JESSIE LYONS CRAWFORD, LLC
                                      2601 MARYLAND AVENUE
                                   BALTIMORE, MARYLAND 21218

                                          OFFICE: 410-662-1230
                                       FACSIMILE 410-662-1238

                                   www.generalpracticelawbaltimore.com
                                                                                  JESSIE LYONS CRAWFORD, ESQ.
                                                                                  *LICENSED IN MARYLAND




                                          August 10, 2020

VIA ELECTRONIC MAIL
Hon. Deborah L. Boardman, Magistrate Judge
United States District Court of Maryland
101 West Lombard Street
Chambers 3C
Baltimore, Maryland 21201

Re:    Matter: Samuel Green vs. AMF Bowling, Inc.
       Our File No.: 2020-205788
       Case No.: 1:19-CV-01410-ELH

Dear Judge Boardman:

        Please accept this letter as a response to the defendant’s August 10, 2020, correspondence
regarding a purported discovery dispute as it relates to deposition scheduling. As a preliminary
matter, Defendant’s letter is premature for reasons stated in this correspondence and was hastily
filed unnecessarily.

        Defendant correctly notes that the parties have agreed to several depositions and have
consented to those dates. Despite the tone of Defendant’s letter, Plaintiff’s counsel has made a
diligent effort to clear dates consistent with the Court’s July 28, 2020 order, and have provided
Defense counsel ample notice of any changes. Interestingly, the tone of defense counsel’s letter
would have the court believe that the undersigned counsel unilaterally cancelled plaintiff
deposition on the date it was scheduled without providing Defendant’s ample notice. What is
omitted from the premature letter is that the Defendant’s counsel consented to the change based
on a scheduling conflict, without objection. Moreover, with regard to Defendant’s liability expert,
defendant’s counsel also consented to undersigned’s request to reschedule the deposition, which
was thirty (30) days prior to the deposition date. See Exhibit A. It is important to note that as of
this writing, Defendant’s has not provided undersigned counsel with new dates for their liability
expert, despite the accusatory tone of their letter. This is regrettable.

         As to the allegations of required disclosures of the physicians identified in plaintiff’s
expert designation, defendant erroneously asserts that plaintiff must identify which treating
physicians he will call as a witness at trial in this matter. Defendant’s assertions are inconsistent
with Fed. Rules of Civil Procedure 26(a)(3)(a) and 26(a)(3)(b), which addresses pretrial
disclosures. The foregoing was addressed with defense counsel by the court in the recent call
regarding the continued discovery dispute. Plaintiff will designate which treating physicians he


                               “Begin with Believing You Will Succeed “
            Case 1:19-cv-01410-ELH Document 67 Filed 08/10/20 Page 2 of 2
THE LAW OFFICES OF
  JESSIE LYONS CRAWFORD,               LLC



 Hon. Deborah L. Boardman
 August 10, 2020
 Page 2

 intends to call at trial consistent with the Court’s pretrial order., which, as of this writing, has not
 been issued.

        Notwithstanding the foregoing, and contemporaneous with the filing of this response,
 undersigned counsel has provided defense counsel with all dates for all the remaining fact
 witnesses we intend to call at trial, which was timely provide, and consistent with the court’s order.
 See Exhibit B.

          Accordingly, Defendant’s allegations of prejudice lack merit and should be rejected by the
 court.

                                                 Very truly yours,

                                                 THE LAW OFFICES OF
                                                  JESSIE LYONS CRAWFORD, LLC



                                                 ___________________________
                                                 Jessie Lyons Crawford, Esq.

 cc:      Kim Parker, Esquire
          Brigitte J. Smith, Esquire
